DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/334,561 claims foreign priority to EP 16193178.7 filed on 10/11/2016 and is a 371 of international PCT/EP2017/075514 filed on 10/06/2017.

Response to Amendment
This Office Action is a second non final rejection in response to the Amendments submitted on 09/02/2021 wherein claims 1-17, 20, 24-26, and 28 are pending and ready for examination.  Claim 19 has been cancelled and claims 21-23 and 27 were previously canceled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17, 20, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen et al. (hereafter Makkonen) International Publication Number WO 00/04361 in view of Saarinen et al (hereinafter Saarinen) U.S. Pat. No. 8285498 B2 in further view of Ide et al., (hereinafter Ide), U.S. Pub. No. 2017/0322114 A1.        

Regarding independent claim 1 Makkonen teaches:
	A method for deciding whether a bearing is faulty or not, the method being performed by a controller, the method comprising: 
	obtaining a signal representing vibrations of the bearing, wherein the vibrations are obtained during operation of the bearing; (Makkonen, fig 1, page 4 line 23-page 5 line 18, page 23 line 12-16, Makkonen teaches “the method being performed by a controller,” as “Data Processing Device” in fig 1 element 12 reads on “controller.”  “Method of evaluating condition of a bearing component” (page 4 line 23-24) reads on “method for deciding whether a bearing is faulty or not,” where an “acceleration signal indicative of vibration in the bearing component” (page 4 line 25-26) indicates “the vibrations are obtained during operation of the bearing” as the bearing would have to be operating in order for an acceleration signal to be generated.  Additionally, Makkonen teaches “values are computed only when the machine, such as a motor is running” which would be “during the operation of the bearing” (page 23 line 12-13)); 
	applying signal segmentation to the signal in at least two frequency bands in order to identify any shock pulse in the signal, wherein the signal is adaptively divided in the at least two frequency bands (Makkonen, fig 7, page 13 line 26-page 14 line 5, Makkonen shows “at least two frequency bands,” in fig 7.  Makkonen teaches “divide the signal to several frequency bands in the frequency range of interest” (page 13 line 26-27) which reads on “applying signal segmentation to the signal in at least two frequency bands.”  Makkonen also teaches that “other selections for fs are possible to obtain the same functionality” (page 14 line 4-5) which implies the signal can be “adaptively divided”), 
	 deciding whether the bearing is faulty or not depending on whether or not the signal includes said any shock pulse (Makkonen, page 24 line 14-29, page 13 line 26-page 14 line 5, Makkonen teaches a system that “provides the user with estimates of the severity of different fault types” (page 24 line 18-20) implies his system determines if a bearing is faulty or not.  Makkonen also teaches “focusing on the shock pulse frequency range” to “find those signal parts that result from bearing faults” (page 13 line 28-30)),
	Makkonen does not teach:
	impulses excited by any fault in each of the frequency bands is searched for using a sliding window approach on the signal in each frequency band in time domain, and wherein the sliding window approach comprises a reference window and a test window, the reference window being longer than the test window
	calculating probability density estimates for the test window and the reference window and estimating the probability that there is a shock pulse within the test window from the difference between the probability density estimates of the test window and the reference window
	calculating a fault indicator for each of the at least two frequency bands using results from the estimated probability and assumed bearing fault frequencies

	Saarinen teaches:
	impulses excited by any fault in each of the frequency bands is searched for using a sliding window approach on the signal in each frequency band in time domain, and wherein the sliding window approach comprises a reference window and a test window, the reference window being longer than the test window (Saarinen, fig 1, fig 2,col 2 line 13-col 4 line 51, col 6 line 37-65, Saarinen teaches a sliding window approach where Kt is a test interval which reads on “test window” and Kr is a reference interval which reads on “reference window” (see fig 2), these intervals are examined by “shock pulse detector” (fig 1, element (12)).  “The identification of the defect in the bearing or bearings is done automatically for the binary vector p determined for all examined test and reference intervals of the timewave X of the processed signal and the set of known defect frequencies of examined bearing or bearings                        
                            
                                
                                    F
                                
                                
                                    f
                                
                            
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            1
                                        
                                    
                                     
                                    ,
                                     
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            2
                                        
                                    
                                    …
                                    .
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            K
                                        
                                    
                                
                            
                        
                    ” (col 4 line 21-27) therefore the “impulses exited by any fault” are “searched for using a sliding window approach.”  “The length of the test interval makes 15% of the length of the reference interval” (col 4 line 19-20) therefore “reference window is longer than the test window”).  
	 calculating a fault indicator for each of the at least two frequency bands using results from the estimated probability and assumed bearing fault frequencies (Saarinen, col 2 13-40, col 4 line 21-51, Saarinen teaches the calculated “shock pulse likelihood ratios” are compared with a preset threshold value to estimate the probability of the occurrence of a shock pulse in the test interval (col 2 line 29-31).  Saarinen also teaches using the “known defect frequency” (col 4 line 28-29) and the “maximum likelihood function” (col 4 line 37-38) to determine if a shock pulse is present); and 
(Saarinen, col 4 line 21-51, Saarinen teaches determining a “ratio FA” the “maximum likelihood function” reads on “the fault indicator” and is used to determine the “ratio FA.”  The “maximum likelihood function” is determined, in part, using a “known defect frequency.”  The “ratio FA” is compared to a “preset threshold” to determine if a shock pulse is present thereby determining if “any frequency of the shock pulses is compatible with any of the bearing fault frequencies”).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a sliding window approach, a fault indicator, and the determining if shock pulses are compatible with bearing fault frequencies as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).   
	Ide teaches:
	calculating probability density estimates for the test window and the reference window and estimating the probability that there is a [shock pulse] within the test window from the difference between the probability density estimates of the test window and the reference window (Ide, fig 1, ¶ 0003.  Ide teaches “The standard strategy is to use a parametric model for probability density and compute the likelihood ratio to quantify the degree of change between fitted distributions” and “FIG 1 show a typical setting, where the task is to compute a degree of change, or the change score, of the data within the test window taken at time t in comparison to the training window” (¶ 0003), where “the test window” and the “training window” read on “the test window” and “reference window” and “compute a degree of change” implies “the difference.”  Ide teaches the generic mathematical model of calculating the probability density for determining the “degree of change, or the change score” which would result in identifying “the shock pulse”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including applying the generic mathematical solution of calculating a probability density as disclosed by Ide in order to provide the advantage of “a scoring method based on a parametrized Kullback-Leibler (KL) divergence” (Ide, ¶ 0008, ¶ 0011).  As explained, Makkonen teaches identifying “shock pulses” but is missing the mathematical application of “calculating probability density estimates” as taught by Ide.  A person of ordinary skill in the art would understand that generic mathematical algorithms can be applied to any physical application and by applying Ide’s generic mathematical algorithm the limitation “calculating probability density estimates for the test window and the reference window and estimating the probability that there is a [shock pulse] within the test window from the difference between the probability density estimates of the test window and the reference window” will be attained.
	
Regarding claim 2 Makkonen as modified teaches:
	wherein said any shock pulse is caused by a fault in the bearing (Makkonen, “feature extraction uses utilizes the fact that shock pulses produced by bearing faults …” page 13 line 5-12)).  

Regarding claim 3 Makkonen as modified teaches:
	wherein the bearing is decided as faulty when at least one shock pulse is identified in at least one of the at least two frequency bands of the signal (Makkonen, “signal parts that result from bearing faults by focusing on the shock pulse frequency range” teaches the identification of a shock pulse leads to the conclusion of a faulty bearing (page 13, line 26-37, page 14 line 1-5)).  

Regarding claim 4 Makkonen as modified teaches:
	Wherein the signal is, in each frequency band, analyzed in time domain (Makkonen, fig 7, autocorrelation “sharp peaks can be detected if shock pulses appear at regular intervals” regular intervals are with respect to time (page 15 line 20 – 28)).  

Regarding claim 5 Makkonen as modified teaches:
	wherein there is a plurality of frequency bands in which said signal segmentation is applied to the signal (Makkonen, “divide the signal to several frequency bands in the frequency range of interest” reads on “a plurality of frequency bands in which signal segmentation is applied” (page 13 line 26-page 14 line 5).  

Regarding claim 6 Makkonen as modified teaches:
	further comprising: 
	determining, when it has been decided that the bearing is faulty, fault type of the fault (Makkonen, fig 7 R2, R3, R4, indicate the types of faults (page 21 line 8-18)).  

Regarding claim 7 Makkonen as modified teaches:
	wherein the fault type is one of Ball Pass Frequency Inner (BPFI), Ball Pass Frequency Outer (BPFO), Ball Spin Frequency (BSF) (Makkonen teaches the following fault types, “Fault on the outer race of the bearing”, “Fault on the inner race of the bearing,” and “Fault on a rolling element of the bearing” which read on “Ball Pass Frequency Inner, Ball Pass Frequency Outer (BPFO), Ball Spin Frequency (BSF) respectfully (page 5 line 20-page 6 line 8, page 21 line 13-15)).  

Regarding claim 8 Makkonen as modified teaches:
	further comprising: determining a reliability measure of the deciding (Makkonen “fault class possibilities” reads on “reliability measure” (page 21 line 20-35)).  

Regarding claim 9 Makkonen as modified teaches:
	wherein the reliability measure is dependent on in how many of the frequency bands said any shock pulse has been identified (Makkonen, “all frequency bands are investigated to produce one set of the parameters (To, Ti, Tr, Tu, T0)”, parameters are used to calculate “fault class possibilities” which reads on “reliability measure (page 18 line 22 – page 21 line 35)) .  

Regarding claim 10 Makkonen as modified teaches:
	wherein the reliability measure is dependent on a magnitude of said any shock pulse (Makkonen, peak to peak amplitude, mean amplitude, and peak content are determined for the signal, these values are used to determine the “fault class possibilities” which reads on “reliability measure” (page 16 line 1-19, page 18 line 22–page 21 line 35)).  

Regarding claim 11 Makkonen as modified does not teach:
	further comprising: applying high-pass signal to the signal before applying the signal segmentation. 
	Saarinen teaches:
	further comprising: applying high-pass filtering to the signal before applying the signal segmentation (Saarinen, fig 1, fig 4, digital signal is sent to a high pass filtering system  and outputs fed to shock pulse detector where signal is segmented (col 6 line 37-67, col 7 line 13-42)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a high pass filter before signal segmentation as taught by Saarinen in order to provide  “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).    

Regarding claim 13 Makkonen as modified teaches:
	further comprising: applying band-pass filtering to the signal so as to split the signal into the at least two frequency bands (Makkonen, fig 7, BP Filter bank).  

Regarding claim 14 Makkonen as modified does not teach:
	wherein the band-pass filtering uses filter coefficients determined from the signal. 
	Saarinen teaches:
	wherein the band-pass filtering uses filter coefficients determined from the signal (Saarinen, Adaptive filtering col 7 line 24-col 8 line 13)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a coefficients for the band-pass filter determined from the signal as taught by Saarinen in order to provide  “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).     

Regarding claim 15 Makkonen as modified does not teach:
	wherein the filter coefficients are determined from eigenvalues and eigenvectors of an autocorrelation matrix of the signal.
	Saarinen teaches:
	wherein the filter coefficients are determined from eigenvalues and eigenvectors of an autocorrelation matrix of the signal (Saarinen, autocovariance matrix is defined, eigenvectors/eigenvalues of matrix are the filter coefficients (col 3 line 1-col 4 line 18)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including eigenvalues and 

Regarding claim 16 Makkonen does not teach:
	wherein the band-pass filtering divides the signal into orthogonal sequences.
	Saarinen teaches:
	wherein the band-pass filtering divides the signal into orthogonal sequences (Saarinen, using eigenvectors/eigenvalues results in orthogonal sequences (col 3 line 1-col 4 line 18)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including orthogonal sequences as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).   

Regarding claim 17 Makkonen as modified teaches:
	further comprising: applying band-pass filtering to the signal so as to split the signal into the at least two frequency bands (Makkonen, fig 7, BP Filter bank).  
	Makkonen as modified does not teach:

	Saarinen teaches: 
	wherein the band-pass filtering is applied to the signal after applying the high-pass filtering (Saarinen, fig 1, fig 5 signal data is sent to high pass filter before other types of filtering (col 4 line 16-18, col 6 line 37-67)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including the order of applying the filters as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).   
  
Regarding claim 20 Makkonen as modified does not teach:
	wherein the signal includes noise, and wherein the deciding includes estimating a repetition frequency of said any shock pulse and then deciding if amplitude at the repetition frequency differentiates from the noise in the signal.
	Saarinen teaches:
	wherein the signal includes noise, and wherein the deciding includes estimating a repetition frequency of said any shock pulse and then deciding if amplitude at the repetition frequency differentiates from the noise in the signal (Saarinen, FA, a ratio which includes the noise level, is compared to SA, a “preset threshold parameter” comparison concludes if there are defects or not (col 4 line 21-51)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including recognizing noise in the system as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).   

Regarding claim 24 Makkonen as modified teaches:
	wherein the bearing is a rolling-element bearing (Makkonen, fig 1 element 5, page 7 line 22-32). 

Regarding independent claim 26 Makkonen teaches:
	A controller for deciding whether a bearing is faulty or not, the controller comprising processing circuitry (Makkonen, page 8 line 22-36), the processing circuitry being configured to cause the controller to: 
	obtain a signal representing vibrations of the bearing, wherein the vibrations are obtained during operation of the bearing; (Makkonen, fig 1, page 4 line 23-page 5 line 18, page 23 line 12-16, Makkonen teaches “the method being performed by a controller,” as “Data Processing Device” in fig 1 element 12 reads on “controller.”  “Method of evaluating condition of a bearing component” (page 4 line 23-24) reads on “method for deciding whether a bearing is faulty or not,” where an “acceleration signal indicative of vibration in the bearing component” (page 4 line 25-26) indicates “the vibrations are obtained during operation of the bearing” as the bearing would have to be operating in order for an acceleration signal to be generated.  Additionally, Makkonen teaches “values are computed only when the machine, such as a motor is running” which would be “during the operation of the bearing” (page 23 line 12-13)); 
	apply signal segmentation to the signal in at least two frequency bands in order to identify any shock pulse in the signal, wherein the signal is adaptively divided in the at least two frequency bands (Makkonen, fig 7, page 13 line 26-page 14 line 5, Makkonen shows “at least two frequency bands,” in fig 7.  Makkonen teaches “divide the signal to several frequency bands in the frequency range of interest” (page 13 line 26-27) which reads on “applying signal segmentation to the signal in at least two frequency bands.”  Makkonen also teaches that “other selections for fs are possible to obtain the same functionality” (page 14 line 4-5) which implies the signal can be “adaptively divided”), 
	 decide whether the bearing is faulty or not depending on whether or not the signal includes said any shock pulse (Makkonen, page 24 line 14-29, page 13 line 26-page 14 line 5, Makkonen teaches a system that “provides the user with estimates of the severity of different fault types” (page 24 line 18-20) implies his system determines if a bearing is faulty or not.  Makkonen also teaches “focusing on the shock pulse frequency range” to “find those signal parts that result from bearing faults” (page 13 line 28-30)),
	Makkonen does not teach:
	impulses excited by any fault in each of the frequency bands is searched for using a sliding window approach on the signal in each frequency band in time domain, and wherein the 
	calculating probability density estimates for the test window and the reference window and estimating the probability that there is a shock pulse within the test window from the difference between the probability density estimates of the test window and the reference window
	calculate a fault indicator for each of the at least two frequency bands using results from the estimated probability and assumed bearing fault frequencies
	based on the fault indicator, if any frequency of the shock pulses is compatible with any of the bearing fault frequencies.
	Saarinen teaches:
	impulses excited by any fault in each of the frequency bands is searched for using a sliding window approach on the signal in each frequency band in time domain, and wherein the sliding window approach comprises a reference window and a test window, the reference window being longer than the test window (Saarinen, fig 1, fig 2,col 2 line 13-col 4 line 51, col 6 line 37-65, Saarinen teaches a sliding window approach where Kt is a test interval which reads on “test window” and Kr is a reference interval which reads on “reference window” (see fig 2), these intervals are examined by “shock pulse detector” (fig 1, element (12)).  “The identification of the defect in the bearing or bearings is done automatically for the binary vector p determined for all examined test and reference intervals of the timewave X of the processed signal and the set of known defect frequencies of examined bearing or bearings                        
                            
                                
                                    F
                                
                                
                                    f
                                
                            
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            1
                                        
                                    
                                     
                                    ,
                                     
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            2
                                        
                                    
                                    …
                                    .
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            K
                                        
                                    
                                
                            
                        
                    ” (col 4 line 21-27) therefore the “impulses exited by any fault” are “searched for using a sliding window “The length of the test interval makes 15% of the length of the reference interval” (col 4 line 19-20) therefore “reference window is longer than the test window”).  
	 calculate a fault indicator for each of the at least two frequency bands using results from the estimated probability and assumed bearing fault frequencies (Saarinen, col 2 13-40, col 4 line 21-51, Saarinen teaches the calculated “shock pulse likelihood ratios” are compared with a preset threshold value to estimate the probability of the occurrence of a shock pulse in the test interval (col 2 line 29-31).  Saarinen also teaches using the “known defect frequency” (col 4 line 28-29) and the “maximum likelihood function” (col 4 line 37-38) to determine if a shock pulse is present); and 
	based on the fault indicator, if any frequency of the shock pulses is compatible with any of the bearing fault frequencies (Saarinen, col 4 line 21-51, Saarinen teaches determining a “ratio FA” the “maximum likelihood function” reads on “the fault indicator” and is used to determine the “ratio FA.”  The “maximum likelihood function” is determined, in part, using a “known defect frequency.”  The “ratio FA” is compared to a “preset threshold” to determine if a shock pulse is present thereby determining if “any frequency of the shock pulses is compatible with any of the bearing fault frequencies”).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a sliding window approach, a fault indicator, and the determining if shock pulses are compatible with bearing fault frequencies as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and 
	Ide teaches:
	calculating probability density estimates for the test window and the reference window and estimating the probability that there is a [shock pulse] within the test window from the difference between the probability density estimates of the test window and the reference window (Ide, fig 1, ¶ 0003.  Ide teaches “The standard strategy is to use a parametric model for probability density and compute the likelihood ratio to quantify the degree of change between fitted distributions” and “FIG 1 show a typical setting, where the task is to compute a degree of change, or the change score, of the data within the test window taken at time t in comparison to the training window” (¶ 0003), where “the test window” and the “training window” read on “the test window” and “reference window” and “compute a degree of change” implies “the difference.”  Ide teaches the generic mathematical model of calculating the probability density for determining the “degree of change, or the change score” which would result in identifying “the shock pulse”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including applying the generic mathematical solution of calculating a probability density as disclosed by Ide in order to provide the advantage of “a scoring method based on a parametrized Kullback-Leibler (KL) divergence” (Ide, ¶ 0008, ¶ 0011).  As explained, Makkonen teaches identifying “shock pulses” but is missing the mathematical application of “calculating probability density estimates” as taught by Ide.  A person of ordinary skill in the art would understand that generic mathematical algorithms can be 
Regarding independent claim 28 Makkonen teaches:
	A computer program product for deciding whether a bearing is faulty or not, the computer program product comprising a computer program and a non-transitory computer readable storage medium on which the computer program is stored, the computer program comprising computer code which, when run on processing circuitry of a controller (Makkonen, page 8 line 22-36, Makkonen teaches “non-transitory computer readable storage medium on which the computer program is stored”), causes the controller to: 
	obtain a signal representing vibrations of the bearing, wherein the vibrations are obtained during operation of the bearing; (Makkonen, fig 1, page 4 line 23-page 5 line 18, page 23 line 12-16, Makkonen teaches “the method being performed by a controller,” as “Data Processing Device” in fig 1 element 12 reads on “controller.”  “Method of evaluating condition of a bearing component” (page 4 line 23-24) reads on “method for deciding whether a bearing is faulty or not,” where an “acceleration signal indicative of vibration in the bearing component” (page 4 line 25-26) indicates “the vibrations are obtained during operation of the bearing” as the bearing would have to be operating in order for an acceleration signal to be generated.  Additionally, Makkonen teaches “values are computed only when the machine, such as a motor is running” which would be “during the operation of the bearing” (page 23 line 12-13)); 
 wherein the signal is adaptively divided in the at least two frequency bands (Makkonen, fig 7, page 13 line 26-page 14 line 5, Makkonen shows “at least two frequency bands,” in fig 7.  Makkonen teaches “divide the signal to several frequency bands in the frequency range of interest” (page 13 line 26-27) which reads on “applying signal segmentation to the signal in at least two frequency bands.”  Makkonen also teaches that “other selections for fs are possible to obtain the same functionality” (page 14 line 4-5) which implies the signal can be “adaptively divided”), 
	 decide whether the bearing is faulty or not depending on whether or not the signal includes said any shock pulse (Makkonen, page 24 line 14-29, page 13 line 26-page 14 line 5, Makkonen teaches a system that “provides the user with estimates of the severity of different fault types” (page 24 line 18-20) implies his system determines if a bearing is faulty or not.  Makkonen also teaches “focusing on the shock pulse frequency range” to “find those signal parts that result from bearing faults” (page 13 line 28-30)),
	Makkonen does not teach:
	impulses excited by any fault in each of the frequency bands is searched for using a sliding window approach on the signal in each frequency band in time domain, and wherein the sliding window approach comprises a reference window and a test window, the reference window being longer than the test window
	calculating probability density estimates for the test window and the reference window and estimating the probability that there is a shock pulse within the test window from the difference between the probability density estimates of the test window and the reference window

	based on the fault indicator, if any frequency of the shock pulses is compatible with any of the bearing fault frequencies.
	Saarinen teaches:
	impulses excited by any fault in each of the frequency bands is searched for using a sliding window approach on the signal in each frequency band in time domain, and wherein the sliding window approach comprises a reference window and a test window, the reference window being longer than the test window (Saarinen, fig 1, fig 2,col 2 line 13-col 4 line 51, col 6 line 37-65, Saarinen teaches a sliding window approach where Kt is a test interval which reads on “test window” and Kr is a reference interval which reads on “reference window” (see fig 2), these intervals are examined by “shock pulse detector” (fig 1, element (12)).  “The identification of the defect in the bearing or bearings is done automatically for the binary vector p determined for all examined test and reference intervals of the timewave X of the processed signal and the set of known defect frequencies of examined bearing or bearings                        
                            
                                
                                    F
                                
                                
                                    f
                                
                            
                            =
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            1
                                        
                                    
                                     
                                    ,
                                     
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            2
                                        
                                    
                                    …
                                    .
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            K
                                        
                                    
                                
                            
                        
                    ” (col 4 line 21-27) therefore the “impulses exited by any fault” are “searched for using a sliding window approach.”  “The length of the test interval makes 15% of the length of the reference interval” (col 4 line 19-20) therefore “reference window is longer than the test window”).  
	 calculate a fault indicator for each of the at least two frequency bands using results from the estimated probability and assumed bearing fault frequencies (Saarinen, col 2 13-40, col 4 line 21-51, Saarinen teaches the calculated “shock pulse likelihood ratios” are compared with a preset threshold value to estimate the probability of the occurrence of a shock pulse in the test interval (col 2 line 29-31).  Saarinen also teaches using the “known defect frequency” (col 4 line 28-29) and the “maximum likelihood function” (col 4 line 37-38) to determine if a shock pulse is present); and 
	based on the fault indicator, if any frequency of the shock pulses is compatible with any of the bearing fault frequencies (Saarinen, col 4 line 21-51, Saarinen teaches determining a “ratio FA” the “maximum likelihood function” reads on “the fault indicator” and is used to determine the “ratio FA.”  The “maximum likelihood function” is determined, in part, using a “known defect frequency.”  The “ratio FA” is compared to a “preset threshold” to determine if a shock pulse is present thereby determining if “any frequency of the shock pulses is compatible with any of the bearing fault frequencies”).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a sliding window approach, a fault indicator, and the determining if shock pulses are compatible with bearing fault frequencies as taught by Saarinen in order to provide “a method for detection and automatic identification of damage to rolling bearings applicable in diagnosing rolling bearings and detecting damage in a very early stage of their occurrence” because “the sensitivity of (the) inventive solution is increased” (Saarinen col 1 line 5-8, col 5 line 63-64).   
	Ide teaches:
	calculating probability density estimates for the test window and the reference window and estimating the probability that there is a [shock pulse] within the test window from the difference between the probability density estimates of the test window and the reference window (Ide, fig 1, ¶ 0003.  Ide teaches “The standard strategy is to use a parametric model for probability density and compute the likelihood ratio to quantify the degree of change between fitted distributions” and “FIG 1 show a typical setting, where the task is to compute a degree of change, or the change score, of the data within the test window taken at time t in comparison to the training window” (¶ 0003), where “the test window” and the “training window” read on “the test window” and “reference window” and “compute a degree of change” implies “the difference.”  Ide teaches the generic mathematical model of calculating the probability density for determining the “degree of change, or the change score” which would result in identifying “the shock pulse”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including applying the generic mathematical solution of calculating a probability density as disclosed by Ide in order to provide the advantage of “a scoring method based on a parametrized Kullback-Leibler (KL) divergence” (Ide, ¶ 0008, ¶ 0011).  As explained, Makkonen teaches identifying “shock pulses” but is missing the mathematical application of “calculating probability density estimates” as taught by Ide.  A person of ordinary skill in the art would understand that generic mathematical algorithms can be applied to any physical application and by applying Ide’s generic mathematical algorithm the limitation “calculating probability density estimates for the test window and the reference window and estimating the probability that there is a [shock pulse] within the test window from the difference between the probability density estimates of the test window and the reference window” will be attained.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Makkonen as modified as applied to claim 1 above, and further in view of Hino Japanese Pub. No. JP 2011033352A.

Regarding claim 25 Makkonen as modified does not teach:	
	wherein the bearing is part of an electric podded azimuth thruster 
	Hino teaches:
	wherein the bearing is part of an electric podded azimuth thruster (Hino, fig 1, testing is done on a bearings which are part of the azimuth thruster (¶ 0002-¶ 0005)).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including a bearing that is part of an electric podded azimuth thruster as taught by Hino in order to provide an efficient way to evaluate the condition of a bearing that is part of a azimuth thruster.  

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen as modified as applied to claim 1 above, and further in view of Sahara et al (hereinafter Sahara) U.S. Pat. No. 7640139 B2.

Regarding claim 12 the Makkonen as modified does not teach:
	wherein the high-pass filtering has a cut-off frequency of at least 1 kHz.  
	Sahara teaches:
(Sahara teaches a high-pass filter with a cut-off frequency of 1 kHz (col 38 line 62-col 39 line 6)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including the cut off frequency for the high pass filter as taught by Sahara in order to “provide a(sp) abnormality diagnosing system for a mechanical equipment that can perform an abnormality diagnosis at a high accuracy, without erroneously detecting a noise signal as an abnormality signal” (Sahara, col 4 line 56-59).   

Regarding claim 29 the Makkonen as modified does not teach:
	wherein the cut-off frequency of the high-pass filtering is between 1 kHz and 2 kHz.
	Sahara teaches:
	 wherein the cut-off frequency of the high-pass filtering is between 1 kHz and 2 kHz
 (Sahara teaches a high-pass filter with a cut-off frequency of 1 kHz (col 38 line 62-col 39 line 6)).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method for evaluating the condition of a bearing component as disclosed by Makkonen by including the cut off frequency for the high pass filter as taught by Sahara in order to “provide a(sp) abnormality diagnosing system for a mechanical equipment that can perform an abnormality diagnosis at a high accuracy, without erroneously detecting a noise signal as an abnormality signal” (Sahara, col 4 line 56-59).   

(Saarinen, col 2 13-40, col 4 line 21-51, Saarinen teaches the calculated “shock pulse likelihood ratios” are compared with a preset threshold value to estimate the probability of the occurrence of a shock pulse in the test interval (col 2 line 29-31).  Saarinen also teaches using the “known defect frequency” (col 4 line 28-29) and the “maximum likelihood function” (col 4 line 37-38) to determine if a shock pulse is present); and 

Response to Arguments
Applicant’s arguments (remarks) filed 09/02/2021 have been fully considered but they are not persuasive.

Regarding II. CLAIM OBJECTIONS, page 9 of applicant’s remarks, due to claim 19 being cancelled, the objection is moot and therefore withdrawn.

Regarding III. REJECTIONS TO THE CLAIMS UNDER § 112, page 9 of applicant’s remarks, based on the applicant’s arguments and the changes made to claims 1, 26, and 28 the 35 U.S.C. § 112(b) rejections have been withdrawn for claims 1, 26, and 28.

Regarding IV. CITED ART REJECTIONS, pages 9-13 of applicant’s remarks, the argument has been acknowledged yet is moot due to the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hernandez, U.S. Pat. No. 5,511,422 teaches analyzing signals from rotating machines containing rotating components that slip to detect faults in those components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        12/1/2021